FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LAURIE MARIE LASKEY,                            No. 08-17201

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01465-WHA

   v.
                                                 MEMORANDUM *
 MICROSOFT CORPORATION,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                     William H. Alsup, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        TROTT, TASHIMA, and FISHER, Circuit Judges.

        Laurie Marie Laskey appeals pro se from the district court’s judgment

dismissing her diversity action alleging, inter alia, that Microsoft Corporation was



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
negligent by releasing Windows 95. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review for abuse of discretion the district court’s dismissal for failure

to comply with an order of the court. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

Cir. 1992). We affirm.

        The district court did not abuse its discretion by dismissing the action after

Laskey repeatedly failed to file a more definite pleading after being warned that

failure to do so would result in dismissal. See id. at 1260-62 (holding that the

district court did not abuse its discretion by dismissing after providing the litigant

with notice of the complaint’s defects and adequate time to amend).

        We do not consider Laskey’s arguments raised for the first time on appeal.

See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007).

        Laskey’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                 2                                     08-17201